Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Roger Martin Bradford, Appellant                       Appeal from the 71st District Court of
                                                        Harrison County, Texas (Tr. Ct. No. 15-
 No. 06-15-00192-CR         v.                          0152X). Opinion delivered by Chief Justice
                                                        Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                           Burgess, participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the fees for
appellant’s court-appointed attorney. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Roger Martin Bradford, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED NOVEMBER 2, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk